Citation Nr: 1453478	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-20 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lymph node cancer, on an accrued benefits basis.  

3.  Entitlement to service connection for lung cancer, on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to March 1970, with verified in-country Vietnam service from August 1968 to August 1969.  

The Veteran died in January 2012.  The appellant is the Veteran's surviving spouse.

The appellant testified at a videoconference hearing before the Board in November 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant is the widow of the Veteran.  The Veteran died in January 2012.
 
The appellant is seeking service connection for the cause of the Veteran's death and also service connection for lung cancer and cancer of the lymph nodes on an accrued basis.  The cause listed on the Veteran's death certificate is head and neck cancer. 

At the time of the Veteran's death, service connection was in effect for coronary artery disease, rated as 60 percent disabling.  

The appellant maintains that the Veteran developed cancer, which resulted in his death, due to exposure to herbicides/Agent Orange while in Vietnam.  In the alternative, she maintains that the Veteran's service-connected coronary artery disease contributed substantially or materially to cause death; combined to cause death; aided or lent assistance to the production of death; resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death; or was of such severity as to have a material influence in accelerating death.

Private treatment records associated with the claims folder reveal that the Veteran was hospitalized for complaints of a cough and hemoptysis in May 2011.  A final diagnosis of left laryngeal mass, likely squamous cell carcinoma of the left supraglottal hypopharyngeal structure, was rendered.  On the Patient Summary form under "Discharge Medication List" a discharge diagnosis of cough-major hemoptysis; cancer larynx, was listed.  

The Veteran was subsequently referred to the Minneapolis VAMC for further medical treatment.  He was hospitalized at the VAMC from May 13 to August 12, 2011, where he underwent tumor debulking, a tracheostomy, and radiation therapy.  PET scans performed in December 2011 revealed metastases to the lymph nodes and lungs.  

In an October 2011 VA examination report, it was noted that the Veteran was well known to the Minneapolis VAMC.  It was indicated that the Veteran had been diagnosed with T3N1M0 squamous cell carcinoma of the left piriform sinus and underwent treatment with radiation and chemotherapy which was completed in August 2011.  The Veteran was noted to still have the tracheostomy in cannula in at the time of the examination.  The piriform sinus was noted to be part of the pharynx which was the throat.  It was not part of the respiratory system but was part of the digestive tract.  The examiner indicated that the Veteran did not have cancer of the larynx only cancer of the pharynx.  

The Board finds that a medical opinion is necessary prior to adjudicating the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from a VA physician with the appropriate expertise regarding oncology.  The entire claims folder must be made available to the examiner for review in conjunction with the examination.  Following a thorough review of the claims folder, the examiner is requested to answer the following questions: 

What specific types of cancer did the Veteran have at the time of his death?  The examiner is specifically requested to indicate whether the Veteran had cancer of the larynx.  

For each cancer that was present, the examiner is to determine the etiology of the cancer and whether it was at least as likely as not (50 percent probability or greater) related to the Veteran's period of service, to include exposure to herbicides/Agent Orange while in Vietnam.  

The examiner is also requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected coronary artery disease contributed substantially or materially to cause death; combined to cause death; aided or lent assistance to the production of death; resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death; or was of such severity as to have a material influence in accelerating death. 

A rationale must be provided for each opinion that is rendered.  


2.  When the development requested has been completed, any other development as may be indicated, and the AOJ has ensured compliance with the requested action, readjudicate the claims on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



